Pee Cubiam.
The judgment in this action is affirmed on the authority of Lewis v. Archbell, 199 N. C., 205, 154 S. E., 11.
It does not appear from the complaint that plaintiff has suffered damages caused by any unlawful act of either of the defendants. The plaintiff is not a competitor or rival in business of either of the defendants. For this reason subsection 3 of section 2563 of the Consolidated Statutes of North Carolina, is not applicable to the facts alleged in the complaint.
The demurrer was properly sustained. The judgment dismissing the action, is
Affirmed.